Citation Nr: 0102573	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decision of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

The veteran's PTSD is productive of symptomatology that 
results in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 50 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect the impairment it produces.  He argues that he lost a 
job he had held for more than 22 years as a result of his 
symptoms, and that he has been unable to hold another job due 
to his inability to be around other people.  He states that 
his first two marriages ended in divorce as a result of his 
PTSD, and that he and his third wife now live in an isolated 
area in order to avoid interaction with people.  The veteran 
has frequent crying spells, memory problems, and sleep 
problems, and feels the need to carry a gun with him.  He 
argues that his disability leaves him unable to work. 

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record indicates that entitlement to service 
connection for PTSD was established in an October 1987 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The evaluation was increased to 30 percent in a 
June 1998 rating decision, and then to the current 50 percent 
evaluation in a June 1999 rating decision.  The veteran 
submitted a notice of disagreement with the June 1999 rating 
decision in June 1999, which led to the current appeal.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a zero percent evaluation is merited.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The evidence includes the summary of the veteran's 
hospitalization at a VA facility from November 1998, to 
December 1998.  At admission, he related that his problematic 
symptoms were flashbacks and nightmares.  He had a past 
history of substance use, but denied abuse or dependence.  
The veteran had held over 20 jobs during the last two years.  
He reported that flashbacks and uncontrolled anger were a 
problem in a work environment.  On mental status examination, 
the veteran was appropriately dressed and groomed.  He was 
friendly and cooperative.  His motor activity was mildly 
decreased, with no abnormal movements.  His speech was mildly 
monotone in quality.  The veteran's mood was worried, and his 
affect was moderately constricted.  His thought processes 
were logical and goal directed, without loosening of 
associations, flights of ideas, or blocking.  No psychosis 
was noted, and no current suicidal ideations were expressed.  
He was alert and oriented.  During the hospitalization, the 
veteran appeared to benefit from the program, although the 
examiner noted that his symptoms of PTSD were considered to 
be chronic and severe in nature.  He was discharged in stable 
condition, without suicidal or homicidal ideation.  The 
diagnosis was PTSD.  The veteran's score on the Global 
Assessment of Functioning (GAF) scale was 50.  

VA treatment records dated from December 1998 to February 
1999 are contained in the claims folder.  These indicate that 
the veteran participated in intensive outpatient treatment 
for his PTSD.  He was noted to be homeless.  Additional VA 
records include those dated January 20, 1999, which note that 
the veteran was recently caught in a lie by two women.  The 
examiner stated that he recommended that he correct his lies.  
Other records from January 1999 state that the veteran's 
anger and depression remained about the same.  February 1999 
VA treatment records also note that his depression was the 
same, but that he did not have suicidal plans or intent.  He 
continued to feel alienation from others and from life.  

February 1999 vocational rehabilitation notes show that the 
veteran had recently completed a PTSD program, but stated 
that he still felt lost and dead on the inside.  He reported 
that he would have killed himself if he had a gun.  The 
examiner stated that the veteran was teary-eyed, and did not 
seem in control.  

A March 1999 VA psychiatry note shows that the veteran came 
in to talk about his experience in the PTSD program, and to 
state that he believed it was too short.  On mental status 
examination, the veteran had an anxious affect.  His speech 
was mild to moderately pushed and pressured.  He admitted to 
being depressed, and had some mild hypomanic features.  He 
denied hallucinations and delusions, and ideas of reference, 
as well as homicidal or suicidal ideations.  His insight and 
judgment were fair.  The assessment was PTSD, and his score 
on the GAF was 41.  

The veteran was afforded a VA psychiatric examination in 
April 1999.  His military history and experiences in Vietnam 
were described.  The veteran reported two suicide attempts.  
He had worked for the same company from 1975 to 1997, but had 
held about 24 jobs and lived out of his car since that time.  
The veteran had been married three times, but they all found 
him to be alienated and cold.  He remained married to his 
third wife.  Currently, the veteran complained of frequently 
isolating himself.  He reported having obsessive and 
repetitive thoughts about Vietnam.  He replayed scenes of 
Vietnam in his mind, which he called "daymares".  The 
veteran said that he hated the night because he had problems 
sleeping.  Certain smells around his house would remind him 
of Vietnam.  He had to be careful around certain types of 
people, especially those that were loud and aggressive.  He 
reported grabbing an old girlfriend around the throat and 
holding a gun to her head because he thought she was 
Vietnamese.  On objective examination, it appeared that the 
veteran's combat experiences were directly correlated with 
his recent feelings about isolating himself, and his 
repetitive thoughts about Vietnam.  He tried to avoid 
activities that included confrontation with large crowds of 
people.  The veteran felt detached and estranged from others, 
including his most intimate partners.  He had a restricted 
range of affect, as well as difficulty having feelings of 
love or intensity toward others.  He continued to have 
recurrent and intrusive recollections of Vietnam, and 
distressing dreams.  The veteran experienced persistent 
symptoms of increased arousal, including difficulty in 
falling or staying asleep, irritability, and outbursts of 
anger.  He also had difficulty in concentrating, and 
hypervigilance.  The examiner stated that a review of the 
record indicated the veteran's VA clinical psychologist 
reported on January 20, 1999, that the veteran seemed to be 
aware that he was a pathological liar.  It was the opinion of 
the examiner that the veteran was possibly malingering, and 
could be quite productive.  On mental status examination, the 
veteran was well groomed.  He had a normal rate and rhythm of 
speech, and was cooperative and pleasant.  His flow of 
thought was logical and goal directed.  The content of his 
thought included obsessions regarding his recollections of 
Vietnam, which included flashbacks.  His mood was depressed 
and irritable, and he had a very restricted and flat affect.  
He denied suicidal and homicidal ideation.  The veteran had 
normal short and long term memory.  He denied panic attacks, 
but had significant sleep impairment.  The diagnoses included 
PTSD, bipolar affective disorder, and depression currently 
under treatment.  The veteran's score on the GAF was 50.  

The veteran also underwent a VA social and industrial survey 
conducted by a social worker in April 1999.  He was polite 
and deferential throughout the interview, and attempted to 
cooperate fully.  His personal history and military 
experience were noted.  After discharge, he was said to have 
held his first job for a couple of years, but was fired due 
to insubordination and inability to cooperate with his fellow 
employees.  He also did not last long at his second job.  
However, his next job lasted from 1975 to 1997.  This was 
terminated due to numerous events, including bringing a 
loaded rifle to work and leaving it in his car, carrying a 
loaded pistol on his person at work, and insubordination to 
his supervisors.  The veteran indicated that he was almost 
fired on a number of different occasions throughout his 
career.  Since leaving this job, the veteran said that he had 
worked at 18 different jobs, and declined to show up on the 
first day of work at two more places he had been hired.  He 
was currently unemployed, and had no income other than his VA 
compensation.  The veteran had recently married his third 
wife, but had been married and divorced on two previous 
occasions.  The examiner noted that the veteran suffered from 
the majority of symptoms associated with PTSD, and that his 
symptoms were chronic, persistent, and seemingly intractable.  
The veteran had intrusive thoughts on a daily basis, which 
pervaded his consciousness almost constantly.  He had 
distressing dreams of his stressors in service.  The veteran 
said that he had flashbacks in which he constantly relived 
and recreated different scenarios to his traumatic events in 
which he tried to resolve these situations.  He would 
frequently recreate these events for such a long period of 
time that he lost awareness of reality, and momentarily 
believed that he was back in Vietnam.  The veteran avoided 
stimuli that could invoke disturbing memories.  He retreated 
in his home, had no friends, and associated only with his new 
wife.  He felt detached from others and rarely left his home.  
His inability to express and feel affection led to the 
dissolution of his first two marriages, and his current wife 
was voicing some of the same complaints as his first two 
wives.  He had increased arousal, and difficulty in falling 
and remaining asleep.  The veteran had outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The examiner opined that the veteran was 
able to sustain employment for 22 years solely due to his 
employer, which was a company noted to have been rated as one 
of the most employee friendly companies in the nation.  His 
behavior at that job would have probably caused him to be 
fired by any other company.  The veteran's current pattern of 
employment reflected this problem.  The examiner stated that 
the veteran was permanently and totally disabled from PTSD in 
view of a psychopathology so profound that it interferes and 
colors all of his relationships with other people.  He was 
incapable of coping with workplace stressors.  

The veteran appeared at a hearing before the undersigned 
Board member in November 2000.  His wife was present, and 
also presented testimony.  The veteran testified that he had 
worked for the same company from 1975 to 1997, until he began 
missing an extreme amount of work and experiencing 
disciplinary problems.  He began to seek treatment for his 
PTSD following his dismissal, and then went through a series 
of 24 additional jobs.  The veteran said that he felt like he 
needed a firearm with him at all times, and that he slept 
with a gun under his pillow.  He slept about 3 to 4 hours 
each night, with frequent dreams about Vietnam.  Certain 
smells could trigger memories of Vietnam.  He said that he 
experienced frequent crying spells.  The veteran had been 
prescribed several medications for his PTSD.  He noted that 
he felt comfortable living in a location away from other 
people.  The veteran's wife testified that she had to handle 
all the finances for the family, as he was too forgetful.  
She added that he did not get along with people.  She said 
that the veteran had been living out of his car when she met 
him.  They currently lived in the New Mexico desert in a very 
isolated location.  See Transcript. 

The Board finds that the veteran's PTSD is productive of 
total occupational and social impairment, which warrants a 
100 percent evaluation.  The veteran has made two suicide 
attempts, and frequently carries a firearm.  He experiences 
near constant intrusive thoughts and flashbacks, which 
sometimes distract him to such a degree that he sometimes 
becomes disoriented as to his current time and place.  The 
veteran has problems with his memory, and frequent crying 
spells.  He is completely isolated, and currently lives in a 
location where he does not need to have contact with anyone 
other than his family.  The April 1999 social worker who 
conducted the social and industrial survey found that the 
veteran is totally disabled, and is unable to hold a job as a 
result of his PTSD.  The Board notes that the April 1999 VA 
examination report refers to a January 20, 1999, statement 
from a VA psychologist indicating that the veteran is a 
pathological liar.  The RO requested these records.  The only 
statement dated January 20, 1999, does note that the veteran 
had lied to two women he was dating.  However, there is no 
mention or diagnosis of the veteran as a pathological liar.  
Furthermore, the Board notes that the veteran's testimony at 
the November 2000 hearing is very credible.  Therefore, given 
the symptomatology described above, the Board believes that 
the veteran has total occupational and social impairment, and 
that a 100 percent evaluation is merited.  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

